DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 10 – 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2005/0172816 to Son et al. (hereinafter referred to as Son).
	In regard to claim 10, as shown in figures 1A and 1B, Son discloses an air purifying system having a first air purifier (100) and a second air purifier (200). Both air purifiers include a fan (124, 224) configured to suction air and a filter (130, 230) configured to filter suctioned air. A display (164) is provided on the first purifier. The display is configured to operate according to a plurality of modes. When the purifiers are connected, the display includes an overall mode to indicate an operating state of the first and second air purifiers. When the first air purifier is used alone, the display operates in an individual mode to indicate the operating state of the first air purifier. 
	In regard to claim 11, each purifier (100, 200) includes an air quality sensor (166, 266) to sense air quality. The plurality of modes can include a pollution degree mode to indicate air quality based in the sensed air quality. 
	In regard to claim 12, as discussed in paragraph [0033], the plurality of modes can also include a selection mode indicating an operating state of one air purifier among the first and second air purifiers selected by a user. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Son in view of US Patent No. 10,302,321 to Sakai et al. (hereinafter referred to as Sakai).
	Son is discussed above in section 3. Son does not disclose the display having an illumination mode. Sakai discloses a remote control (85) for a ventilation system. The remote control (85) includes a display (86). The display has illumination modes that can be turned on and off. A night illumination mode predictably illuminates an area in which the display is provided in order to allow a user to read the display and operate the device at night. 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Son to form the display with an illumination mode as suggested by Sakai in order to make reading the display easier for a user, especially in dark conditions as at night. 

Allowable Subject Matter
Claims 1 – 9 and 16 – 20 are allowed.
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	In regard to independent claim 1, as in Son, it is known in the art to use a plurality of purifiers that are docked together. There is no teaching or suggestion in Son or any of the other prior art record for a docking station having a backbone extending in a vertical direction and having first and second supports extending horizontally from the backbone and spaced apart from each other by a prescribed distance, the first air purifier being supported on the first support, wherein, when the second air purifier is positioned onto the second support, an operation of the first and second air purifiers are dependent on each other. Claims 2 – 9 depend from claim 1 and are allowed for at least the same reason as claim 1. 
	In regard to independent claim 16, Son discloses a first and second air purifier with a display on the first purifier configured to operate according to a plurality of modes. The frame of the second purifier can broadly be considered to form a docking frame for the first air purifier. The air purifiers, however, are directly connected to each other with no space in between. There is no teaching or suggestion for a docking frame, where the first and second air purifiers are spaced apart from each other in a first direction when the first and second air purifiers are docked to the docking frame. Claims 17 – 20 depend from claim 16 and are allowed for at least the same reason as claim 16. 
	In regard to claim 14, the first purifier in Son is the main purifier. As shown in figure 1A, the display of the second purifier is covered by the first purifier when they are docked together. Therefore, there is no teaching or suggestion for the second display to operate in the plurality of modes as there is no reason for the display to have an overall mode to indicate an overall operating state of the first and second air purifiers because the display is not visible when the first and second purifiers are used together. 
	In regard to claim 15, the first and second air purifiers in Son couple directly to each other. There is no teaching or suggestion for a docking station configured to support the first and second air purifiers, wherein each of the first air 60DOCKET NO. HI-1524 purifier and the second air purifier is configured to be coupled to and decoupled from the docking station.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773